             Case 1:20-cr-10283-FDS Document 1 Filed 11/17/20 Page 1 of 4




                            UNITED STATES DISTRICT COURT
                             DISTRICT OF MASSACHUSETTS

                                                )   Criminal No. 20cr10283
UNITED STATES OF AMERICA                        )
                                                )   Violation:
               V.                               )
                                                )   Count One: Felon in Possession of
DAVID DARDY,                                    )   Firearm and Ammunition
                                                )   (18 u.s.c. § 922(g)(l))
                     Defendant                  )
                                                )   Forfeiture Allegation:
                                                )   (18 U.S.C. § 924(d); 28 U.S.C. § 2461(c))

                                         INDICTMENT

                                         COUNT ONE
                        Felon in Possession of Firearm and Ammunition
                                    (18 U.S.C. § 922(g)(l))

The Grand Jury charges:

       On or about September 19, 2020, in the District of Massachusetts, and elsewhere, the

defendant,

                                       DAVID DARDY,

knowing that he was previously convicted in a court of a crime punishable by imprisonment for a

term exceeding one year, did knowingly possess, in and affecting commerce, a firearm and

ammunition, that is, a Smith & Wesson, .40 caliber pistol with serial number SAJ5622, five rounds

of .40 caliber "Federal 40 S&W" brand ammunition, five rounds of .40 caliber "Perfecta 40 S.W."

brand ammunition, two rounds of .40 caliber "PPU 40 S&W" brand ammunition, and one round

of .40 caliber "FC NR 40 S&W" brand ammunition.

       All in violation of Title 18, United States Code, Section 922(g)(l).




                                                1
Case 1:20-cr-10283-FDS Document 1 Filed 11/17/20 Page 2 of 4
Case 1:20-cr-10283-FDS Document 1 Filed 11/17/20 Page 3 of 4
Case 1:20-cr-10283-FDS Document 1 Filed 11/17/20 Page 4 of 4




                                 /s/ Thomas F. Quinn 11/17/20 @ 3:30pm
